Title: General Orders, 16 August 1777
From: Washington, George
To: 



Head Quarters, near the Cross roads, August 16th 1777.
Bristol.Coventry.Darby.


Standing Regulations.
1st When the army is to march, the General (and not the Revellie) is to beat in the morning.
2nd At the beating of the General, the officers and soldiers are to dress & prepare themselves for the march, packing up and loading their baggage.
3rd At the beating of the troop, they are to strike all their tents and

put them in the waggons; all the waggons to be sent (with the guard directed in the after orders of July 4th) to the place where the whole is appointed to assemble.
4th In due time, at least a quarter of an hour before the time appointed for marching, the drummers are to beat a march, upon which the troops are to march out and form at the head of their emcampment; the files to be completed, and the battalions properly told off—precisely at the hour appointed for marching, the drummers beat the march a second time, at that part of the line from which the march is to be made (whether the right, left or center) upon which the troops face or wheel, (according to the order of march which shall be prescribed,) towards that place where the march was beat, and instantly begin the march.
5th At the beating of the General, the regimental Quarter Masters, and Camp-colour-men, are to assemble, and forthwith parade on the right, left or center of the line, according as the army shall march, from one or the other—The Brigade and Division Quarter Masters—so many of the artificers as the Qr Mr General, or his Deputy shall direct—and all the pioneers, are to assemble at the same time and place—The Quarter Master General, or one of his deputies, will then march them to the place where the army is to encamp—The pioneers and Artificers are to go in the front to repair the roads, and remove any obstructions that may incommode the line of march—The Quarter Masters and Camp colour men follow, in the order the corps, to which they belong, stand in the line.
